Citation Nr: 0315424	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-11 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for paranoid 
schizophrenia.  

3.  Whether the veteran's child, L.W., qualifies as a 
dependent for an additional dependency allowance on his 
benefits award.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983, from January to May 1991, and from July 1991 
to January 1992.

This appeal to the Board of Veterans' Appeals (Board) stems 
from decisions in July 1997, May 2002, and June 2002.  The 
case was remanded in October 2000.

Although in June 1999 the veteran requested a hearing at the 
RO before a Member of the Board (Veterans Law Judge (VLJ)), 
he withdrew his request in July 1999.  And his latest 
substantive appeal, VA Form 9, confirms that he no longer 
wants a hearing.  38 C.F.R. § 20.704(e) (2002).


REMAND

Initially, the veteran appealed from a rating decision in 
July 1997 that, in part, granted service connection for PTSD 
and assigned a 30 percent evaluation for it effective from 
March 13, 1995.  He claims that he deserves a higher initial 
rating because he is unable to work due to this condition.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  He also 
claims that he suffers from a psychosis, 
paranoid schizophrenia, which should be service connected as 
well.

Although, as already alluded to, the Board previously 
remanded this case to the RO in October 2000 for further 
development and consideration-including having the veteran 
examined, some new evidence has since come to light that now 
requires still other development before addressing the merits 
of his appeal.

Specifically, the veteran applied for Social Security Income 
(SSI) in 1995 for his PTSD and psychosis (paranoid 
schizophrenia).  And although he initially was turned down, 
more recent evidence shows that his claim eventually was 
granted.  So VA must contact this agency to obtain a copy of 
its decision and any medical records considered when 
adjudicating his claim because this evidence also is relevant 
to his current appeal with VA.  See generally Murincsak v. 
Derwinski, 2 Vet App 363 (1992).

Additionally, in June 2002, the veteran submitted a letter 
indicating his disagreement with the RO's very recent 
decision denying his request to add his child, L.W., as his 
dependent for an additional dependency allowance on his 
benefits award.  Because that was a notice of disagreement 
(NOD), he is entitled to a Statement of the Case (SOC) and an 
opportunity to perfect an appeal concerning this particular 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  This claim, however, must 
be remanded to the RO, not merely referred there.  See 
Manlincoln v. West, 12 Vet. App. 238 (1999).  

It also appears the veteran is requesting that, upon 
completion of this action, an apportionment should be 
deducted from his award for the benefit of his child.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
that agency's favorable decision granting 
the veteran's claim for SSI.  Also obtain 
all medical records considered when 
adjudicating his claim.

2.  Complete action on the veteran's 
beneficiary or apportionment request, 
issuing an SOC or award letter as 
appropriate.  



3.  Ensure compliance with Veterans 
Claims Assistance Act of 2000 (VCAA).  
This includes obtaining any additional 
relevant records in the possession of the 
Federal Government.  Also, if the veteran 
indicates that other, private, medical 
records need to be obtained, assist him 
in obtaining them.  In the event that any 
records, government or private, do not 
exist, obtain a statement from the 
custodian of records to that effect, and 
(A) inform the veteran which records were 
not obtained, (B) tell him what efforts 
were expended in obtaining them, and (C) 
inform him what will happen next with his 
claims as a result.  

4.  After completing any other necessary 
development in addition to that specified 
above, readjudicate the claims for an 
initial rating higher than 30 percent 
for the PTSD and for service connection 
for paranoid schizophrenia.  And if these 
claims continue to be denied, send the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond before returning the case to 
the Board.

5.  Also send the veteran an SOC 
concerning his other claim for a 
dependency allowance for his child and 
give him an opportunity to perfect an 
appeal concerning this claim by 
submitting a timely substantive appeal, 
e.g., a VA Form 9 or equivalent 
statement.  If, and only if, he perfects 
a timely appeal concerning this claim 
should it be returned to the Board.




The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



